DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ROBYN RILEY,
                                Appellant,

                                     v.

                      JOSE R. SOLANO, et al.,
                             Appellee.

                               No. 4D19-642

                              [March 12, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. DVCE 18-3060.

  Judith A. Homko, Fort Lauderdale, for appellant.

  Steven J. Polhemus of Steven J. Polhemus, P.A., LaBelle, for appellee.

PER CURIAM.

  Affirmed.

GERBER, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.